SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 PETROBRAS INTERNATIONAL FINANCE COMPANY - PifCo (Translation of Registrant's name into English) Cayman Islands (Jurisdiction of incorporation or organization) 4 th Floor, Harbour Place 103 South Church Street P.O. Box 1034GT George Town, Grand Cayman Cayman Islands,B.W.I. (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX INCORPORATION BY REFERENCE THIS REPORT ON FORM 6-K IS INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT ON FORM OF F-3ASR OF PETRÓLEO BRASILEIRO S.A - PETROBRAS (NO. 333-163665) AND PETROBRAS INTERNATIONAL FINANCE COMPANY (NO. 333-163665-01) MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE -MONTH PERIOD ENDED MARCH 31, 2011 Forward Looking Statements This report on Form 6-K contains “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are not based on historical facts and are not assurances of future results. These forward-looking statements are subject to certain risks and uncertainties, including, but not limited to, our ability to obtain financing, changes by Petróleo Brasileiro S.A. – Petrobras in its use of our services for market purchases of crude oil and oil products, and changes in government regulations applicable to us and Petrobras. All forward-looking statements attributed to us or a person acting on our behalf are expressly qualified in their entirety by this cautionary statement, and you should not place reliance on any forward-looking statement contained herein. Basis of Presentation You should read the following discussion of our financial condition and results of operations together with the attached unaudited consolidated financial statements and the accompanying notes for the three-month period ended March 31, 2011, beginning on page F-2. You should also read our audited consolidated financial statements for the year ended December 31, 2010, and the accompanying notes, which are included in our annual report on Form 20-F filed with the United States Securities and Exchange Commission on May 24 , 2011, but which are not presented in this Form 6-K. The unaudited consolidated financial statements for the three-month period ended March 31, 2011 and March 31, 2010, and the accompanying notes, have been presented in U.S. dollars and prepared in accordance with U.S. GAAP. As a subsidiary of Petrobras, we also prepare our consolidated financial statements in accordance with accounting practices adopted in Brazil. Overview We are a wholly-owned subsidiary of Petrobras. Accordingly, our financial condition and results of operations are significantly affected by decisions of our parent company. Our ability to meet our outstanding debt obligations depends on a number of factors, including: · Petrobras’ financial condition and results of operations; · Petrobras’ willingness to continue to make loans to us and provide us with other types of financial support; · our ability to access financing sources, including the international capital markets and third-party credit facilities; and · our ability to transfer our financing costs to Petrobras. We earn income from: · sales of crude oil and oil products to Petrobras; · sales of crude oil and oil products to third parties and affiliates; and · the financing of sales to Petrobras, inter-company loans to subsidiaries of Petrobras and investments in marketable securities and other financial instruments. 1 Our operating expenses include: · cost of sales, which is comprised mainly of purchases of crude oil and oil products; · selling, general and administrative expenses; and · financial expense, mainly from interest on our lines of credit and capital markets indebtedness and sales of future receivables. As discussed below under “Purchases and Sales of Crude Oil and Oil Products,” we are gradually reducing our sales of crude oil and oil products to Petrobras and will gradually reduce our sales of crude oil and oil products to third parties, and will eventually cease these commercial operations altogether in order to become a finance subsidiary of Petrobras. As a result, both our income and our operating expenses from oil sales and trading activities will gradually decrease to zero while our income and expenses from financing operations will likely increase. Our ability to meet our outstanding debt obligations has historically been and will continue to be dependent on Petrobras’ financial condition, results of operation and Petrobras’ willingness to provide us with various types of financial support, among the other factors discussed above. Purchases and Sales of Crude Oil and Oil Products We purchase crude oil and oil products from Petrobras to hold in inventory and for sale outside Brazil. We also sell and purchase crude oil and oil products to and from third parties and related parties, mainly outside Brazil. Additionally, we purchase crude oil and oil products from third parties and sell them to Petrobras. Our commercial operations, including those with Petrobras, are carried out under normal market conditions and at commercial prices. We will gradually reduce both our sales of crude oil and oil products to Petrobras and our sales of crude oil and oil products to third parties, and will eventually cease these commercial operations altogether. At that time, we will become a finance subsidiary functioning as a vehicle for Petrobras to raise capital for its operations outside of Brazil through the issuance of debt securities in the international capital markets, among other means. Petrobras’ support of our debt obligations has been and will continue to be made through unconditional and irrevocable guaranties of payment. Results of Operations for the Three-month Period Ended March 31, 2011, Compared to the Three-month Period Ended March 31, 2010 Loss We had a loss of U.S.$43 million in the first three months of 2011 compared to a loss of U.S.$72 million in the first three months of 2010. Sales of Crude Oil and Oil Products and Services Our sales of crude oil and oil products and services decreased 3.5% to U.S.$9,605 million in the first three months of 2011 compared to U.S.$9,950 million in the first three months of 2010. This decrease was primarily due to lower sales volumes, primally as a result of the gradual reduction of our sales of crude oil and oil products to Petrobras. This decrease was partially offset by 37.7% increase in the average price of Brent crude oil, to U.S.$104.97 per barrel during the first three months of 2011 compared to U.S.$76.24 per barrel during the first three months of 2010. Cost of Sales Cost of sales decreased 4.6% to U.S.$9,375 million in the first three months of 2011 compared to U.S.$9,827 million in the first three months of 2010. This decrease was proportional to the reduction in sales of crude oil and oil products was primarily due to the same reasons. 2 Selling, General and Administrative Expenses Our selling, general and administrative expenses consist primarily of shipping costs and fees for services, including accounting, legal and rating services. These expenses decreased 21.9% to U.S.$100 million in the first three months of 2011 compared to U.S.$128 million in in the first three months of 2010. Shipping costs decreased 24.1 % to U.S.$63 million in the first three months of 2011 compared to U.S.$83 million in the first three months of 2010, primarily due to changes in international market trends and shipping routes. Other Operating Expenses Our other operating expenses consist primarily of inventory impairment adjustments for our inventory of crude oil and oil products. There was no impairment loss in the first three months of 2011,while impairment losses in the first three months of 2010 resulted in operating expenses of U.S.$14 million for the period. Financial Income Our financial income consists of the inter-company loans to subsidiaries of Petrobras, financing of sales crude oil and oil products to Petrobras, investments in marketable securities and other financial instruments. Our financial income decreased 16.0% to U.S.$242 million in the first three months of 2011 compared to U.S.$288 million in the first three months of 2010. This decrease was primarily due to reduced income from Petrobras. This decrease was partially offset by higher marketable securities income and derivative income for exchange traded contracts resulting from increased offshore sales and volatility in the average price of crude oil and oil products in the international market. Financial Expense Our financial expense consists of interest paid and accrued on our outstanding indebtedness, other fees associated with our issuance of debt and other financial instruments. Our financial expense increased 22.9% to U.S.$418 million in the first three months of 2011 compared to U.S.$340 million in the first three months of 2010. These increase was primarily due to higher derivative expenses related to exchange trade contracts resulting from increased offshore sales and volatility in the average price of crude oil and oil products in the international market and an increase in interest expenses relating to recent issuances of notes, including the issuance of U.S.$6.0 billion in Global Notes in January 2011. The increase in our financial expense was partially offset by a decreased to the extinguishment of our inter-company loans from Petrobras. Liquidity and Capital Resources Overview We finance our oil trading activities principally from commercial banks, including lines of credit, as well as through inter-company loans from Petrobras and the issuance of notes in the international capital markets. As an offshore, non-Brazilian company, we are not legally obligated to receive prior approval from the Brazilian National Treasury before incurring debt or registering debt with the Central Bank. As a matter of policy, however, we only issue debt following the recommendation of any of Petrobras’ Chief Financial Officer, Executive Board or Board of Directors, depending on the aggregate principal amount and the tenor of the debt to be issued. Sources of Funds Our Cash Flow At March 31, 2011, we had cash and cash equivalents of U.S.$643 million compared to U.S.$1,197million at December 31, 2010. Our operating activities provided net cash of U.S.$3,661 million in the first three months of 2011 compared to providing net cash of U.S.$1,728 million in the first three months of 2010, primarily due to an increase in cash received from sales of crude oil and oil products to Petrobras in the first three months of 2011 as a result of our gradually reduction of sales of crude oil and oil products to Petrobras. 3 Our investing activities used net cash of U.S.$10,207 million in the first three months of 2011 compared to using net cash of U.S.$5million in the first three months of 2010, primarily as a result of an increase in the amount of loans to related parties. Our financing activities provided net cash of U.S.$5,991 million in the first three months of 2011 compared to using net cash of U.S.$2,261 million in the first three months of 2010, primarily due to the issuance of U.S.$6.0 billion in Global Notes in January 2011. Accounts Receivable Accounts receivable from related parties decreased 55.9% to U.S.$2,596 million at March 31, 2011, from U.S.$5,891 million at December 31, 2010, primarily due to an increase in cash received from sales of crude oil and oil products to Petrobras in the first three months of 2011 as a result of our gradually reduction of sales of crude oil and oil products to Petrobras and the period for payment for sales of crude oil and oil products to Petrobras. Our Short-Term Borrowings Our short-term borrowings are denominated in U.S. dollars and consist of short-term lines of credit, loans from financing institutions and the short-term portion of long-term lines of credit, loans from financing institutions, sale of right to future receivables and senior notes. At March 31, 2011, we had borrowed U.S.$2,315 million under lines of credit and loans from financing institutions, including the current portion of long-term lines of credit and senior notes compared to U.S.$2,303 million borrowed at December 31, 2010. The weighted average annual interest rate on these short-term borrowings was 2.74% at March 31, 2011, compared to 2.73% at December 31, 2010. At March 31, 2011, we had utilized all available funds from lines of credit. Our Long-Term Borrowings At March 31, 2011, we had long-term borrowings outstanding in financing institutions of: · U.S.$870million (U.S.$2,015 million current portion) in long-term lines of credit due between 2012 and 2017 compared to U.S.$880 million at December31, 2010.At March 31, 2011, we had utilized all our available funds from lines of credit; and · U.S.$215 million (U.S.$72 million current portion) under the loan agreement with Malha Gas Investment Co.Ltd. (M-GIC), which acts as a Facility Agent for the Japan Bank for International Cooperation (JBIC). This loan bears interest at Libor plus 0.8% per year, payable semi-annually. The principal amount has been paid semi-annually since December 15, 2009 and will mature on December 15, 2014. At March 31, 2011, we also had outstanding: · U.S.$177 million (U.S.$69 million current portion) in connection with Petrobras’ exports prepayment program, consisting of Senior Trust Certificates due 2015 that bear interest at the rate of 6.436% and Senior Trust Certificates due 2013 that bear interest at the rate of 3.748%; · U.S.$16,693 million in Global Notes, due between 2013 and 2041 that bear interest at rates from 3.87% to 9.125% per year. Interest on these notes is paid semi-annually and the proceeds were used for general corporate purposes, including the financing of the purchase of oil product imports, the repayment of existing trade-related debt and inter-company loans; and to repay bridge loans incurred at the beginning of 2009; and · U.S.$421 million (¥35 billion) in Japanese Yen Bonds issued in September 2006 and due September 2016. The issue was a private placement in the Japanese market with a partial guarantee from the Japan Bank for International Cooperation (JBIC). The bonds bear interest at the rate of 2.15% per year, payable semi-annually. On the same date, we entered into a swap agreement with Citibank, swapping the total amount of this debt to a U.S. dollar-denominated debt. 4 Our outstanding position at March 31, 2011 in irrevocable letters of credit was U.S.$282 million compared to U.S.$94 million at December 31, 2010, supporting crude oil and oil products imports and services. At March31,2011, we had standby committed facilities available in the amount of U.S.$634 million, which are not committed to any specific use. We have not drawn down amounts under these facilities, and, as of the date of this filing, we have not scheduled a date for the drawdown. The following table sets forth the sources of our current and long-term debt at March 31, 2011 and December31, 2010: CURRENT AND LONG-TERM DEBT March 31, 2011 December 31, 2010 (in millions of U.S. dollars) Current Long-term Current Long-term Financing institutions U.S.$2,076 U.S.$1,085 U.S.$2,063 U.S.$1,095 Senior Notes 241 - 247 - Sale of right to future receivables 71 327 71 344 Assets related to export prepayment to be offset against sale of right to future receivables - (150) - (150) Global Notes 169 16,693 250 10,712 Japanese Yen Bonds - 421 2 430 U.S.$2,557 U.S.$18,376 U.S.$2,633 U.S.$12,431 The following table sets forth the sources of our capital markets debt outstanding at March 31, 2011: CAPITAL MARKETS DEBT OUTSTANDING Notes Principal Amount (in millions of U.S. dollars) 9.750% Senior Notes due 2011 235 3.748% Senior Trust Certificates due 2013 58 9.125% Global Notes due 2013 374 7.750% Global Notes due 2014 398 6.436% Senior Trust Certificates due 2015 189 2.150% Japanese Yen Bonds due 2016 (3) 421 3.875% Global Notes due 2016 2,500 6.125% Global Notes due 2016 899 8.375% Global Notes due 2018 577 5.875% Global Notes due 2018 1,750 7.875% Global Notes due 2019 2,750 5.750% Global Notes due 2020 2,500 5.375% Global Notes due 2021 2,500 6.875% Global Notes due 2040 1,500 6.750% Global Notes due 2041 1,000 Total U.S.$17,651 Unless otherwise noted, all debt is issued by us, with support from Petrobras through a guaranty. (1) Does not include Junior Trust Certificates issued by PF Export Trust in connection with Petrobras’ exports prepayment program, because we are the beneficiary of such Junior Trust Certificates. (2) Issued in connection with Petrobras’ exports prepayment program. (3) Issued by us on September 27, 2006 in the amount of ¥ 35 billion, with support from Petrobras through a standby purchase agreement. 5 Off Balance Sheet Arrangements At March 31, 2011, we had no off-balance sheet arrangements that have, or are reasonably likely to have, a material effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. 6 Petrobras International Finance Company (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Financial Statements March 31, 2011 and 2010 together with Report of Independent Registered Public Accounting Firm Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Financial Statements March 31, 2011 and 2010 Contents Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets 4 - 5 Consolidated Statements of Operations 6 Consolidated Statements of Changes in Stockholder’s Deficit 7 Consolidated Statements of Cash Flows 8 Notes to the Consolidated Financial Statements 9 - 24 2 Report of Independent Registered Public Accounting Firm To the Executive Board and Stockholder of Petrobras International Finance Company We have reviewed the accompanying condensed consolidated balance sheet of Petrobras International Finance Company and its subsidiaries (“PifCo” or “The Company”) as of March 31, 2011, and the related condensed consolidated statements of operations, cash flows and changes in stockholder’s deficit for the three-month periods ended March 31, 2011 and 2010. These condensed consolidated financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States. /s/KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil May 24, 2011 3 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Balance Sheets As of March 31, 2011 and December 31, 2010 (In thousand of U.S. dollars) Assets March 31, December 31, (Unaudited) Current assets Cash and cash equivalents (Note 3) 1,197,430 Marketable securities (Note 4) 2,429,400 Trade accounts receivable Related parties (Note 5) 5,891,030 Other 927,663 Notes receivable - related parties (Note 5) 2,636,340 Inventories (Note 6) 1,022,954 Export prepayments - related parties (Note 5) 70,444 Restricted deposits for guarantees and other (Note 5) 263,119 14,438,380 Property and equipment 837 Investments in non-consolidated company (Note 1) 6 7 Other assets Marketable securities (Note 4) 2,728,991 Notes receivable - related parties (Note 5) 430,992 Export prepayment – related parties (Note 5) 194,440 Restricted deposits for guarantees and prepaid expenses 188,374 3,542,797 Total assets 17,982,021 See the accompanying notes to the consolidated financial statements. 4 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Balance Sheets As of March 31, 2011 and December 31, 2010 (In thousand of U.S. dollars, except for number of shares and per share amounts) Liabilities and stockholder’s deficit March 31, December 31, (Unaudited) Current liabilities Trade accounts payable Related parties (Note 5) 2,169,365 Other 1,015,780 Notes payable - related parties (Note 5) - Short-term financing (Note 7) 1,973,287 Current portion of long-term debt (Note 7) 386,028 Accrued interests (Note 7) 274,022 Other current liabilities (Note 5) 74,577 5,893,059 Long-term liabilities Long-term debt (Note7) 12,431,438 Stockholder’s deficit Shares authorized and issued Common stock - 300,050,000 shares at par value US$ 1 300,050 Additional paid in capital 266,394 Accumulated deficit (894,272) Other comprehensive income Loss on cash flow hedge (14,648) (342,476) Total liabilities and stockholder’s deficit 17,982,021 See the accompanying notes to the consolidated financial statements. 5 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Statements of Operations Periods Ended March 31, 2011 and 2010 (In thousand of U.S. dollars , except net (loss)/income per share amounts ) (Unaudited) Three-month periods ended March 31, Sales of crude oil, oil products and services Related parties (Note 5) 5,590,391 Other 4,359,591 9,949,982 Cost of sales Related parties (Note 5) (4,020,410) Other (5,806,567) Selling, general and administrative expenses Related parties (Note 5) (51,863) Other (76,188) Other operating expenses, net (14,073) (9,969,101) Operating income/(loss) (19,119) Equity in results of non-consolidated company (1) Financial income Related parties (Note 5) 202,875 Derivatives on sales and financial transactions Related parties (Note 5) 3,051 Other 28,336 Financial investments 48,941 Other 4,624 287,827 Financial expense Related parties (Note 5) - (58,590) Derivatives on sales and financial transactions Related parties (Note 5) (3,920) Other (44,272) Financing (222,155) Other (10,851) (339,788) Financial, net (51,961) Exchange variation, net (790) Other income, net - (551) Loss for the period (72,422) Loss per share for the period - US$ (0.24) See the accompanying notes to the consolidated financial statements. 6 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Statements of Changes in Stockholder’s Deficit Periods Ended March 31, 2011 and 2010 (In thousand of U.S. dollars) (Unaudited) Three-month periods ended March 31, Common stock 300,050 Additional paid in capital 266,394 Accumulated deficit Balance at January 1 (632,755) Loss for the period (72,422) Balance at the end of the period (705,177) Other comprehensive income Loss on cash flow hedge Balance at January 1 (12,666) Change in the period (4,440) Balance at the end of the period (17,106) Total stockholder’s deficit (155,839) See the accompanying notes to the consolidated financial statements. 7 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Consolidated Statements of Cash Flows Periods Ended March 31, 2011 and 2010 (In thousand of U.S. dollars) (Unaudited) Three-month periods ended March 31, Cash flows from operating activities Loss for the period (72,422) Adjustments to reconcile net income(loss) to net cash used in operations Depreciation, amortization of prepaid expenses and debt amortization 8,478 Loss on inventory - (312) Equity in results of non-consolidated company 1 1 Decrease/ (increase) in assets Trade accounts receivable Related parties 985,143 Other (702,910) Export prepayments - related parties 330,091 Other assets 33,004 Increase/(decrease) in liabilities Trade accounts payable Related parties 924,846 Other 277,583 Other liabilities (55,319) Net cash provided by operating activities 1,728,183 Cash flows from investing activities Marketable securities, net (3,442) Notes receivable - related parties, net (2,083) Property and equipment 872 Net cash used in investing activities (4,653) Cash flows from financing activities Short-term financing, net issuance and repayments 63,638 Proceeds from issuance of long-term debt - Principal payments of long-term debt (21,895) Short-term loans - related parties, net - (2,302,727) Net cash provided by/(used in) financing activities (2,260,984) Decrease in cash and cash equivalents (537,454) Cash and cash equivalents at the beginning of the year 953,157 Cash and cash equivalents at the end of the period 415,703 See the accompanying notes to the consolidated financial statements. 8 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements Periods Ended March 31, 2011 and 2010 (In thousand of U.S. dollars, except when specifically indicated) 1. The Company and its Operations Petrobras International Finance Company - (“PifCo” or the “Company”) was incorporated in the Cayman Islands on September 24, 1997 and operates as a wholly-owned subsidiary of Petróleo Brasileiro S.A. - (“Petrobras”). PifCo purchases crude oil and oil products from Petrobras to hold in inventory and for sale outside Brazil. Additionally, the Company sells and purchases crude oil and oil products to and from third parties and related parties, mainly outside Brazil. PifCo also purchases crude oil and oil products from third parties and sells to Petrobras under terms that allow payment in up to approximately 30 days. Accordingly, intercompany activities and transactions, and therefore the Company's financial position and results of operations, are affected by decisions made by Petrobras. Commercial operations, including those with Petrobras, are carried out under normal market conditions and at commercial prices. PifCo also engages in international capital market borrowings as a part of Petrobras’ financial and operating strategy. PifCo will gradually reduce both its sales of crude oil and oil products to Petrobras and its sales of crude oil and oil products to third parties, and will eventually cease these commercial operations altogether. At that time, PifCo will become a finance subsidiary functioning as a vehicle for Petrobras to raise capital for its operations outside of Brazil through the issuance of debt securities in the international capital markets, among other means. Petrobras’ support of PifCo’s debt obligations has been and will continue to be made through unconditional and irrevocable guaranties of payment. The following is a brief description of each of the Company’s wholly-owned subsidiaries: Petrobras Singapore Private Limited Petrobras Singapore Private Limited (“PSPL”), based in Singapore, was incorporated in April 2006 to trade crude oil and oil products in connection with trading activities in Asia. In 2008, PSPL took a 50% participation in PM Bio Trading Private Limited, a joint venture with Mitsui & Co. LTD established in Singapore to trade ethanol and to perform other related activities with a main focus in the Japanese market. PM Bio Trading Private Limited is scheduled to commence its operations by 2012. 9 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 1. The Company and its Operations (Continued) Petrobras Finance Limited Petrobras Finance Limited (“PFL”), based in the Cayman Islands, in connection with the Company’s structured finance export prepayment program, whereby PFL purchases fuel oil from Petrobras and sells this product in the international market, including sales to designated customers, in order to generate receivables to cover the sale of future receivables debt. Certain sales were through subsidiaries of Petrobras. Petrobras Europe Limited Petrobras Europe Limited (“PEL”), based in the United Kingdom, consolidates Petrobras’ European trade and finance activities.These activities consist of advising on and negotiating the terms and conditions for crude oil and oil products supplied to PifCo, PSPL, Petrobras Paraguay, Petrobras International Braspetro B.V. – PIBBV and Petrobras, as well as marketing Brazilian crude oil and other derivative products exported to the geographic areas in which those companies operate. PEL plays an advisory role in connection with these activities and undertakes no commercial or financial risk. Bear Insurance Company Limited Bear Insurance Company Limited (“BEAR”), based in Bermuda, contracts insurance for Petrobras and its subsidiaries. 2. Basis of Financial Statement Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (US GAAP). Although certain information normally included in consolidated financial statements prepared in accordance with US GAAP has been condensed or omitted, the disclosures are adequate to make the information presented not misleading. The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2010 and the notes thereto. The consolidated financial statements as of March 31, 2011 and for the three-month periods ended March 31, 2011 and 2010, included in this report are unaudited. However, they reflect all normal recurring adjustments that are necessary for a fair presentation of such consolidated financial statements. The results for interim periods are not necessarily indicative of trends or of results to be expected for a full year. 10 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 2. Basis of Financial Statement Presentation (Continued) The preparation of these consolidated financial statements requires the use of estimates and assumptions that determine the amounts of the assets, liabilities, revenues and expenses reported in the consolidated financial statements, as well as amounts included in the notes thereto. Events subsequent to March 31, 2011, were evaluated until the time ofthe filing of theForm 6-K with the Securities and Exchange Commission. (a) Foreign currency translation The Company’s functional currency is the U.S. dollar. All monetary assets and liabilities denominated in a currency other than the U.S. dollar are remeasured into the U.S. dollar using the current exchange rates. The effect of variations in the foreign currencies is recorded in the statement of operations as financial expense or income. 3. Cash and Cash Equivalents March 31, December 31 , ( Unaudited ) Cash and banks 14,712 Time deposits and short-term investment 1,182,718 1,197,430 11 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 4. Marketable Securities Total Interest rate March 31, December 31, Security (ii) Maturity per annum 2011 (i) 2010 (i) (Unaudited) Available for Sale (iii) Clep 2014 8% 878,649 Available for Sale (iii) Petrobras 2011 7.4% + IGPM(*) 448,417 Held to Maturity Charter 2024 3.85% 849,548 Held to Maturity NTS 2011-2014 1.26%/1.94% 608,820 Held to Maturity NTN 2011-2014 1.26%/1.94% 639,604 Held to Maturity Mexilhão 2011 2.12%/2.14% 472,321 Held to Maturity Gasene 2022 2.76% 389,387 Held to Maturity PDET 2019 2.21% 367,513 Held to Maturity TAG 2011 1.20% 504,132 5,158,391 Less: Current balances (2,429,400) 2,728,991 (*) IGPM – General Market Price Index, calculated by the Brazilian Institute of Economics (IBRE) of the Getulio Vargas Foundation (FGV). (i) Balances include interest and principal. (ii) Securities held by the fund are respective to the special purposes companies, established to support Petrobras infrastructure projects, are not US exchange traded securities. (iii) Changes in fair value related to the securities classified as available for sale are diminimus and were included in the Statement of Operations as financial income. 12 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 5. Related Parties Petrobras International Braspetro B.V. - PIB BV and its subsidiaries Petrobras Netherlands B.V.- PNBV Braspetro Oil Services Company - Brasoil Downstream Participações S.A. and its subsidiaries Petróleo Brasileiro S.A. -Petrobras Other March 31, December 31, Current assets ( Unaudited ) Marketable securities (i) 474,452 - 2,003,351 2,429,400 Accounts receivable, principally for sales (ii) 2,464,582 126,110 - - 1,477 4,200 5,891,030 Notes receivable - 7,992,840 3,139,661 1,724,333 - - 2,636,340 Export prepayment 70,638 - 70,444 Other - 7,349 - 3,303 Investments in non-consolidated company - 6 6 7 Other assets Marketable securities (i) - 2,742,587 2,728,991 Notes receivable - 433,314 - 430,992 Export prepayment 177,005 - 194,440 Current liabilities Trade accounts payable 2,530,270 306,268 - - 26,999 - 2,169,365 Other - 792 For the three-month periods ended Consolidated Statement of operations March 31, March 31, Sales of crude oil and oil products and services 3,095,283 1,348,534 - - 642,313 4,427 5,590,391 Purchases (iii) (2,799,601) (608,185) - - (133,173) - (4,020,410) Selling, general and administrative expenses (18,365) (21,139) - - 576 - (51,863) Equity in results of non-consolidated company - (1) (1) Financial income 22,070 61,271 22,440 9,202 - 32 205,926 Financial expense - (819) - - - (2,316) (62,510) Commercial operations between PifCo and its subsidiaries and affiliated companies, including those with Petrobras, are carried out under normal market conditions and at commercial prices. Prior to April 2010 , sales of crude oil and oil products to Petrobras were settled over a period of up to 330 days, and included financing charges accrued during these extended payment periods. Certain affiliates of PifCo and PFL, which are subsidiaries of Petrobras, serve as agents in connection with export sales to certain customers under the export prepayment program. Those transactions have been classified as related party transactions for purposes of these financial statements . All transactions with related parties support the financial and operational strategy of PifCo’s parent company, Petrobras. (i) See Note (4). (ii) Accounts receivable from related parties consist primarily of crude oil sales made by the Company to Petrobras. (iii) Purchases from related parties are presented in the cost of sales in the consolidated statements of operations. 13 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 6. Inventories March 31, December 31 , (Unaudited) Crude oil 707,369 Oil products and other 263,359 Ethanol 52,226 1,022,954 Inventories are stated at the lower of cost or net realizable market value. At March 31, 2011 and December 31, 2010 there was no impairment. The Company adopted the net realizable value for inventories impairment purposes. 7. Financing Unaudited March 31, 2011 December 31, 2010 Current Long-term Current Long-term Financial institutions (i) 2,063,178 1,094,905 Senior notes - 246,449 - Sale of right to future receivables 71,084 344,440 Assets related to export prepayment to be offset against sale of right to future receivables - - (150,000) Global notes 250,197 10,711,593 Japanese yen bonds 98 2,429 430,500 2,633,337 12,431,438 Financing 1,973,287 12,431,438 Current portion of long-term debt - 386,028 - Accrued interests - 274,022 - 2,633,337 12,431,438 (i) The Company’s financings in U.S. dollars are derived mainly from commercial banks and include trade lines of credit, which are primarily intended for the purchase of crude oil and oil products on the international market for sale to Petrobras and to purchase Petrobras crude oil and oil products exports , and with interest rates ranging from 1.55% to 3.81% at March 31, 2011. The weighted average borrowing for short-term debt at March 31, 2011 and December 31, 2010 was 2.74% and 2.73%, respectively. At March 31, 2011 and December 31, 2010, the Company had fully utilized all available lines of credit specifically designated for purchase of imported crude oil and oil products. 14 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 7. Financing (Continued) Long-term financing - Additional information a) Long-term debt maturity dates: 2012 734,363 2013 535,950 2014 553,874 2015 72,200 2016 3,844,864 Thereafter 12,634,363 b) Issuance of long-term debt: The long-term funding carried out in the period from January to March 2011 is shown in the following table: Date Amount Maturity Description January/2011 6,000,000 2016, 2021 and 2041 Global Notes in the amount of US$2,500,000, US$2,500,000 and US$ 1,000,000, with coupons of 3.875%, 5.375% and 6.750% p.a., respectively, payable semiannually beginning on July 27, 2011. 8. Commitments and Contingencies (a) Oil purchase contract In an effort to ensure procurement of crude oil and oil products for the Company’s customers, the Company currently has several short and long-term normal purchase contracts with maturity dates up to 2019, which collectively obligate it to purchase a minimum of approximately 96,630 barrels of crude oil and oil products per day at market prices. The Company has maintained the right to exercise a call option on the existing Subchartered Asset Option Agreement granted by PNBV, and has maintained an obligation to purchase the vessels in the event that PNBV exercises its Put Option, upon the occurrence of an event of default, under the same Option Agreement, for Platforms P-8, P-15, P-32. PifCo also has an obligation to purchase these platforms after the expiration of the Charters. 15 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 8. Commitments and Contingencies (Continued) (b) Purchase option - Platforms In relation to P-47, PifCo has maintained the right to exercise a call option on the existing Subchartered Asset Option Agreement granted by PNBV, and has maintained an obligation to purchase the vessel in the event that PNBV exercises its Put Option, upon the occurrence of an event of default or of the expiration of the Charter. PifCo may designate any affiliate or subsidiary to perform its obligations under this agreement. (c) Loan agreements The Company’s outstanding position at March 31, 2011 in irrevocable letters of credit was US$ 281,683, as compared to US$ 93,572 at December 31, 2010, supporting crude oil and oil products imports and services. Additionally, the Company had standby committed facilities available in the amount of US$ 633,633, (US$ 720,682 at December 31, 2010) which are not committed to any specific use. PifCo has not drawn down amounts related to these facilities and does not have a scheduled date for the drawdown. 9. Derivative Instruments, Hedging and Risk Management Activities The Company is exposed to a series of market risks resulting from its operations. These risks mainly involve the fact that eventual variations in the prices of oil and oil products, in exchange rates or in interest rates may negatively affect the value of the company’s financial assets and liabilities or future cash flows and profits. PifCo follows the risk management of Petrobras, its parent company, the management of which is conducted by its officers, in accordance with Petrobras’ corporate risk management policy. a) Commodity price risk management PifCo’s policy for the risk management of the price of oil and oil products consists basically in protecting the margins in certain specific short-term positions. Future contracts, swaps and options are the instruments used in these economic hedge operations which are tied to actual physical transactions. Positive and negative results are offset by the reverse results of the actual physical market transaction and they are recorded in the statement of operations as financial income and financial expense. 16 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 9. Derivative Instruments, Hedging and Risk Management Activities (Continued) a) Commodity price risk management (Continued) T he main operations with derivative financial instruments are intended to hedge the expected results of the commercial transactions. Accordingly, the operations with derivative instruments are usually short-term operations and accompany the terms of the commercial transactions. The instruments used are futures, forward, swap and options contracts. The operations are carried out on the New York Mercantile Exchange (NYMEX) and the Intercontinental Exchange (ICE), as well as on the international over-the-counter market. For exchange-traded contracts, fair value is based on quoted market prices. For non-exchange traded contracts, fair value is based on dealer quotes, pricing models or quoted prices for instruments with similar characteristics. The transaction price is used as the initial fair value of the contracts. Commodity derivative contracts are reflected at fair value as either assets or liabilities on the Company’s consolidated balance sheets recognizing gain or losses in earnings, using marked-to-market accounting, in the period of change. As of March 31, 2011 and 2010, the Company had the following outstanding commodity derivative contracts: Commodity Contracts Notional amount in thousands of bbl* as of Maturity 2011 March 31, 2011 December 31, 2010 Futures and Forwards contracts (2,281) (2,857) Options contracts (1,800) (130) * A negative notional amount represents a sale position. PifCo had written put options in the past that allows the holder of the options to sell a floating number of heavy fuel oil volumes at a minimum price of US$14/barrel. Such option had served as an economic hedge on related future sales of receivables under the structured finance export prepayment program; the intent of which was to ensure that physical barrels delivered under the structured finance export prepayment program generate sufficient cash proceeds to repay related financial obligations. Given the low strike price relative to the market the fair value of these options is immaterial at March 31, 2011 and 2010. 17 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 9. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management Exchange risk is one of the financial risks that the company is exposed to and it originates from changes in the levels or volatility of the exchange rate. The fluctuations in the exchange rates may have a negative impact on PifCo’s financial situation and operating results. The risk management is performed for the net exposure. The exchange risk management strategy may involve the use of derivative instruments to minimize the exchange exposure of certain liabilities of the Company. Cash Flow Hedge In September 2006, the Company contracted a hedge known as a cross currency swap for coverage of the bonds issued in Yen in order to fix the Company’s costs in this operation in dollars. In a cross currency swap there is an exchange of interest rates in different currencies. The exchange rate of the Yen to the U.S. dollar was fixed at the beginning of the transaction and has remained fixed since that time. The Company does not intend to settle these contracts before the end of their terms. The Company has elected to designate its cross currency swap as cash flow hedge. Both at the inception of a hedge and on an ongoing basis, a cash flow hedge must be expected to be highly effective in achieving offsetting cash flows attributable to the hedged risk during the term of the hedge. Derivative instruments designated as cash flow hedges are reflected as either assets or liabilities on the Company’s consolidated balance sheets. Change in fair value, to the extent the hedge is effective, is reported in accumulated other comprehensive income until the cash flows of the hedged item occurs. Effectiveness tests are conducted quarterly in order to measure how the changes in the fair value or the cash flow of the hedge items are being absorbed by the hedge mechanisms. The effectiveness calculation indicated that the cross currency swap is highly effective in offsetting the variation in the cash flow of the bonds issued in Yen. 18 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 9. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management (Continued) As of March 31, 2011, the Company had entered into the following cross currency swap: Cross Currency Swaps Maturing in 2016 % Notional Amount (in thousand JPY) Fixed to fixed 35,000,000 Average Pay Rate (USD) 5.69 Average Receive Rate (JPY) 2.15 At March 31, 2011, the cross currency swap presented a maximum estimated loss per day (VAR – Value at Risk), calculated at a reliability level of 95%, of approximately US$ 5,484. c) Embedded Derivatives Derivatives embedded within other financial instruments or other host contracts are treated as separate derivatives when they have a price based on an underlying that is not clearly and closely related to the asset being sold or purchased. The assessment is made only at the inception of the contracts. Such derivatives are separately from the host contract and recognized at fair value with changes in fair value recognized in earnings. The procedures for identifying derivative instruments in contracts aim at timely recognition, control and adequate accounting handling to be employed. The contracts with possible clauses for derivative instruments or securities to be realized are communicated before they are signed, so that there is orientation with respect to the eventual performance of effectivity tests, the establishment of the accounting policy to be adopted and the methodology for calculation of the fair value. 19 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 9. Derivative Instruments, Hedging and Risk Management Activities (Continued) c) Embedded Derivatives (Continued) The embedded derivative identified was: Sale of Ethanol Sales agreements for hydrous ethanol entered into between PifCo and Toyota Tsusho Corporation. This transaction consists of sale of hydrous ethanol through a pricing formula defined at the time of signing the contract. The price for each shipment of hydrous ethanol delivered under this contract is determined by reference to the price of commodities : ethanol and naphtha. The contract provides for delivery of 143,000 m³ per year of ethanol beginning in 2012 for a period of 10 years. However, there is a contractual clause that permits renegotiation of prices and termination of the agreement by any of the parties after five years. If a new agreement is not reached, for purposes of calculating the value of the embedded derivative financial instrument we will consider the 10-year contract to provide for a five-year firm contractual commitment. The pricing formula is determined by reference to commodity that does not maintain a strict cost or market value relationship with the hydrous ethanol to be delivered under the contract. Accordingly, the portion referring to the embedded derivative was isolated from the original contract and recorded in the financial statements following the same rules applicable to the other derivative financial instruments. The table below presents the fair value of the embedded derivative for the year: Notional amount in thousands of m 3 as of Fair Value Maturity Forwards contracts Long position 715 28,461 2016 The derivative was valued at fair value through profit and loss and classified at level 3 in the fair value hierarchy. The gains obtained are presented in the Statements of Operations as financial income. 20 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 9. Derivative Instruments, Hedging and Risk Management Activities (Continued) d) Interest rate risk management The interest rate risk that the Company is exposed to is due to its long-term debt and, to a lesser degree, its short-term debt. If the market interest rates rise, the Company’s financial expenses will increase, which may cause a negative impact on the operating results and financial position. PifCo considers that the exposure to interest rate fluctuations will not have a material impact, and so, preferably, the Company does not use derivative financial instruments to manage this type of risk. e) Tabular presentation of the location and amounts of derivative fair values The effect of derivative instruments on the statement of financial position for the period ended March 31, 2011 and December 31, 2010. March 31, 2011 December 31, 2010 Asset Derivatives Liability Derivatives Asset Derivatives Liability Derivatives Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets - Other current assets - Derivatives not designated as hedging instruments under Codification Topic 815 Commodity contracts Other current assets Other current liabilities Other current assets Other current liabilities Total Derivatives 21 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 9. Derivative Instruments, Hedging and Risk Management Activities (Continued) e) Tabular presentation of the location and amounts of derivative fair values (Continued) The effect of derivative instruments on the statement of financial position for the period ended March 31, 2011 and March 31, 2010. Amount of Loss Recognized in OCI on Derivative (Effective Portion) Amount of Gain Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Gain or (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Derivatives in Codification Topic 815 - Cash Flow Hedging Relationship March 31, 2011 March 31, 2010 Location of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) March 31, 2011 March 31, 2010 March 31, 2011 March 31, 2010 Foreign exchange contracts (9,695) Financial expense, net 5,255 627 Amount of Gain or (Loss) Recognized in Income on Derivative Derivatives Not Designated as Hedging Instruments under Codification Topic 815 Location of Gain or (Loss) Recognized in Income on Derivative March 31, 2011 March 31, 2010 Commodity contracts Financial income 30,760 Financial expense (48,192) Total ) (17,432) 10. Financial Instruments In the normal course of its business activities, the Company acquires various types of financial instruments. a) Concentrations of credit risk PifCo is exposed to the credit risk of clients and financial institutions, resulting from its commercial operations and its cash management. These risks consist of the possibility of non-receipt of sales made and amounts invested, deposited or guaranteed by financial institutions. 22 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 10. Financial Instruments (Continued) a) Concentrations of credit risk (Continued) Credit risk management objectives and strategies PifCo follows the credit risk management of Petrobras, its parent company. The management of the risk in Petrobras is part of the management of the financial risks, which is performed by the Company’s officers, in accordance with Petrobras’ corporate risk management policy. The credit risk management policy is part of the global risk management policy of the Petrobras System and aims at reconciling the need for minimizing exposure to credit risk and maximizing the result of sales and financial operations, through an efficient process of analysis, concession and management of the credits. PifCo only grants credit from commercial interest and solely for the acquisition of its products. b) Fair Value Fair values are derived either from quoted market prices available, or, in their absence, the present value of expected cash flows. The fair values reflect the cash that would have been received or paid if the instruments were settled at year end. Fair values of cash and cash equivalents, trade receivables, short-term debt, short-term portion of long-term debt and trade payables approximate their carrying values. The Company’s long-term asset related to the export prepayment program was US$177,005 and US$194,440 at March 31, 2011 and December 31, 2010, respectively, and had fair values of US$ 181,600 and US$ 205,800, respectively. At March 31, 2011 and December 31, 2010, the Company’s long-term debt was US$18,375,614 and US$12,431,438 , respectively, and had estimated fair values of approximately US$20,009,100 and US$14,076,200, respectively. The disclosure requirements of Codification Topic 820 were applied to the Company’s derivative instruments and certain marketable securities recognized in accordance with Codification Topic 320. 23 Petrobras International Finance Company and Subsidiaries (A wholly-owned subsidiary of Petróleo Brasileiro S.A. - Petrobras) Notes to the Consolidated Financial Statements (Continued) (In thousand of U.S. dollars, except when specifically indicated) 10. Financial Instruments (Continued) b) Fair Value (Continued) The fair value hierarchy for our financial assets and liability accounted for at fair value on a recurring basis at March31, 2011, was: Level 1 Level 2 Level 3 March 31, 2011 Assets Marketable securities - available for sale 1,368,081 - - Foreign exchange derivatives - 109,182 - Commodity derivatives 26,372 - 28,461 Total assets Liability Commodity derivatives 37,475 - - Total liabilities - - * * * 24 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 25, 2011 PETROBRAS INTERNATIONAL FINANCE COMPANY-PifCo By: /
